Case 1:18-mj-00483-MSN Document 2 Filed 10/09/18 Page 1 of 5 PageID# 2


                                                                         (


                IN THE UNITED STATES DISTRICT COURT FOR                   jy^ocr -9 2018
                           EASTERN DISTRICT OF VIRGINIA                                           couFn"
                                                                               A! rXA^v   A VIRGINIA

                                     Alexandria Division



 UNITED STATES OF AMERICA
                                                                CASE NO. l:18-MJ-483



 FATIMA HARISA SAHAD,
        a/k/a Sandy Susoho,
        a/k/a Jane Doe,

                        Defendant.


                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


            I, Hem Choi, being duly swom,depose and say:

 I.     Introduction


        1. I am an Enforcement Officer employed by the United States Department of

 Homeland Security, U.S. Customs and Border Protection (CBP). I am assigned to

 Washington Dulles Intemational Airport located in Sterling, Virginia. I have been employed

 with CBP for over eleven years.

        2. My duties as an Enforcement Officer for CBP include, but are not limited to,

 performing the full range of inspection, intelligence analysis, examination, and law

 enforcement activities relating to arrival and departure of persons, conveyance, and

 merchandise at the Port ofEntry; identifying potential terrorists and instruments ofterror and

 criminal activity;investigating administrative and criminal violations ofthe Immigration and

 Nationality Act and Titles 8 and 18 ofthe United States Code;and seeking,when apphcable,
Case 1:18-mj-00483-MSN Document 2 Filed 10/09/18 Page 2 of 5 PageID# 3




 prosecution and removal of violators. I have received specialized training and I am

 experienced in the detection of counterfeit and altered documents.

         3. I present this affidavit in support ofa criminal complaint and arrest warrant for

 FATIMA HARISA SAHAD, also known as "Sandy Susoho" and "Jane Doe"(hereafter

 referred to as"SAHAD"). Based upon the following information,I believe there is probable

 cause to believe that SAHAD violated Title 18, United States Code,Section 1544, when she

 willfully and knowingly used, or attempted to use,a passport issued or designed for the use

 ofanother. In particular,SAHAD attempted to use a United States passport,which had been

 issued to Sandy Susoho,to enter the United States.

        4. The facts and information contained in this affidavit are based on my training,

 experience, and personal knowledge,as well as the observations ofother agents involved in

 this investigation. All observations not personally made by me were related to me by the

 individuals who made them or were conveyed to me by my review ofrecords, documents,

 and other physical evidence obtained during the course ofthis investigation.

        5. This affidavit contains information necessary to support probable cause for this

 application and is not intended to set forth all information known to the Government about

 this case.




 II.    Probable Cause for the Offense


        6. On September 8, 2018, SAHAD arrived at Washington Dulles International

 Airport in Loudoun County, Virginia, within the Eastern District ofVirginia, aboard South

 African flight 209 from Accra, Ghana.
Case 1:18-mj-00483-MSN Document 2 Filed 10/09/18 Page 3 of 5 PageID# 4




           7. Upon arrival, SAHAD was inspected by a CBP Officer conducting primary

 inspection (Primary Officer). SAHAD presented United States passport number

 XXXXX6543 to the Primary Officer. This passport had been issued in the name of Sandy

 Susoho and indicated a date of birth of July 21,1994.

           8. The Primary Officer used the Traveler Primary Arrival Client-FACE (TPAC-

 FACE)facial recognition software to attempt to biometrically verify SAHAD's identity.

 TPAC-FACE uses an airline's manifest data to retrieve existing traveler photos from

 government databases, including passport and visa databases, to build a photo gallery of

 travelers who are expected to arrive in the United States. The TPAC-FACE system did not

 match SAHAD's face with any ofthe photos ofthe passengers expected to be arriving on the

 flight.

           9. During the primary inspection, the Primary Officer noted that SAHAD did not

 resemble the photograph in the passport(# XXXXX6543). The Primary Officer then asked

 for another form ofidentification. SAHAD did not present any other forms ofidentification.

           10. The Primary Officer utilized the 1-to-l facial comparison machine to compare

 SAHAD's photo directly with the photo electronically stored on the passport. This 1-to-l

 comparison yielded a facial mismatch result. SAHAD was subsequently referred to

 Secondary Inspection.

           11. In the secondary inspection area,a CBP officer conducting secondary inspection

(Secondary Officer)performed an examination ofSAHAD and her documents. During the

 examination, the Secondary Officer questioned SAHAD about the citizenship information

 and social security number contained in the Form DS-11 application for the U.S. passport
Case 1:18-mj-00483-MSN Document 2 Filed 10/09/18 Page 4 of 5 PageID# 5




 that she presented (# XXXXX6543). SAHAD responded, "I am a U.S. citizen" to the

 question about her citizenship and "I don't remember" to the question about her social

 security number. The Secondary Officer then asked SAHAD a question about her place of

 birth. SAHAD responded,"Bronx." The Secondary Officer also asked SAHAD a question

 about the passport she presented,to which she responded,"I don't know,someone gave it to

 me."


         12. The Secondary Officer then searched for SAHAD's fingerprints using the

 Integrated Automated Fingerprint Identification System. The search returned a negative

 result, which indicates that SAHAD had no prior criminaljustice or immigration contacts in

 the United States.


        13.1 took over the case and consulted with the involved Primary and Secondary

 Officers, then started an interview of SAHAD. During my interview with her, SAHAD

 stated that she is a student, and that she has been studying midwifery since September 2015.

        14. SAHAD told me that she decided to leave her country, and that a man named

 "Junior" got her the U.S. passport belonging to Sandy Susoho. SAHAD also told me that

 Junior provided her with some financial support to travel to the United States.

        15. On the aftemoon of September 8, 2018, in a subsequent sworn interview,

 SAHAD told another CBP officer that she paid $1,200 to Junior, also known as "Sarpong,"

 in exchange for airline tickets and Susoho's passport. During this interview, SAHAD also

 told the CBP officer that she is a native and citizen of Ghana.

        16. On October 4,2018,1 learned from a Special Agentfrom the Diplomatic Security

 Service, U.S. Department ofState,that the passport control number printed on the passport
Case 1:18-mj-00483-MSN Document 2 Filed 10/09/18 Page 5 of 5 PageID# 6




 presented by SAHAD(#XXXXX6543)matches the machine-readable barcode on the DS-11

 passport application submitted to the Department of State in the name of Sandy Susoho.

        17. Based on the foregoing information, I submit to the Court that probable cause

 exists to believe that, on or about September 8,2018,FATIMA HARISA SAHAD willfully

 and knowingly used,or attempted to use,a passport issued or designed for the use ofanother

 in violation of Title 18, United States Code, Section 1544.




                                       rem Choi, Enforcement Officer
                                      United States Department ofHomeland Security
                                      U.S. Customs and Border Protection



 Swom and subscribed to before me
 this ^ th day ofOctober,2018.

                     Is!
     Michael S. Nachmanoff
     United States Magistrate.Indge
 The Honorable Michael S. Nachmanoff
 UNITED STATES MAGISTRATE JUDGE
